ORDER OF SUSPENSION UPON CONVICTION
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Admission and Discipline Rule 23, Section 10(e), files its Notice of Conviction and Request for Suspension. And this court, being duly advised, now finds that the respondent, Dwayne M. Brown, was found guilty by a jury in the Marion County Superior Court, Criminal Division Room Five, on November 3, 1995, of seven (7) counts of the crime of Ghost Employment, all seven counts being Class D Felonies. This Court further finds that, pursuant to Admis.Disc.R. 23, Section 11(a) and (b), the respondent should be suspended from the practice of law pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED that Dwayne M. Brown is hereby suspended from the practice of law effective thirty (80) days from the date of this Order. Pursuant to Admis.Disc.R. 23, Section 11(b), the respondent may, within twenty (20) days from the date of this Order, assert in writing any deficiency that establishes why the suspension should not take effect.
The Clerk of this Court is ordered to send notice of this Order by certified or registered mail to the respondent, to the Disciplinary Commission, and to all other entities pursuant to the provisions of Admis.Disc.R. 28, Section 3(d).
All Justices concur.